Citation Nr: 9934060	
Decision Date: 12/07/99    Archive Date: 12/10/99

DOCKET NO.  95-11 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office and Insurance 
Center in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to service connection for schizophrenia


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Fetty, Associate Counsel







INTRODUCTION

The veteran served on active duty from June 1979 to June 
1983.  The veteran also performed active duty for training 
from January 1984 to July 1984.  He had inactive duty at 
various times from June 1983 to February 1991.

This appeal arises from November 1994 and later rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office and Insurance Center (RO) in Philadelphia, 
Pennsylvania, that denied a claim for service connection for 
schizophrenia.  The veteran has appealed to the Board of 
Veterans' Appeals (Board) for favorable resolution of the 
claim.

The veteran requested a hearing before an RO hearing officer 
but later withdrew his request.


FINDING OF FACT

There is no competent medical evidence of a nexus between any 
psychiatric disorder diagnosed post-service (chronic paranoid 
schizophrenia) and the veteran's active military service or 
active duty for training.


CONCLUSION OF LAW

The claim for service connection for schizophrenia is not 
well grounded.  38 U.S.C.A. § 5107(a) (West 1991).






REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran's service medical records (SMRs) are negative for 
any complaint or treatment of any nervous or psychiatric 
disorder.  A December 1982 treatment report notes that the 
veteran was seen for blunt trauma to the head, alcohol 
related, and that his headache and light-headedness were much 
improved.  He was also treated at various times for unrelated 
health complaints.  A May 1983 separation examination report 
reflects that he had no psychiatric disorder.  On a report of 
medical history dated in May 1983, the veteran reported that 
he did not have a history of any nervous trouble.  Likewise, 
during a January 1987 reenlistment examination for the 
Maryland National Guard he checked "no" to any history of 
nervous trouble on his report of medical history.

In October 1993, the veteran submitted a claim for VA 
benefits.  He reported that he had received treatment for 
schizophrenia from 1981 to 1983 at Army facilities.  He 
reported VA treatment for schizophrenia beginning in 1993.

The RO subsequently received VA outpatient treatment reports 
dated from 1983 to 1993.  These reports note treatment for 
unrelated health problems during 1983 and 1984.  In 1985, the 
veteran reported grief problems surrounding the recent death 
of his mother, and additional concerns about his father's 
failing health.  A VA mental health consultation report dated 
in June 1993 indicates that the veteran was released from 
incarceration and was directed to obtain a mental health 
evaluation as a condition of his probation.  He denied any 
current mental problems.  The diagnostic impression was 
anxiety.  He was to attend court ordered monthly VA therapy.  
Suicidal ideation was noted in July 1993 and VA hospitalized 
the veteran in September 1993.  The hospital's primary Axis I 
diagnosis was alcohol dependence.  Also observed as an Axis I 
diagnosis was chronic schizophrenia, paranoid type.  
 
In March 1994, the veteran reported that he had first been 
treated for his disorder in 1980 and at times thereafter.

As noted in the introduction, in November 1994, the RO denied 
the claim for service connection for schizophrenia on the 
basis that the veteran's SMRs had not yet been located.  

In March 1995, the veteran reported that he was first treated 
for schizophrenia in 1980 at Fort Ord.  He reported that a 
Dr. Miller treated him for "nerves" at Perry Point VAMC in 
1983.  He reported that Dr. Miller had obtained his SMRs in 
1983 during the time that the doctor was treating him.

In an April 1996 rating decision, the RO denied the service 
connection claim on the basis that the first documented 
treatment for schizophrenia is dated in 1993.

In October 1996, the RO requested any relevant reports from 
Perry Point VAMC.  Although records of non-psychiatric 
treatment were obtained, no records showing psychiatric 
complaints earlier than 1985 (grief reaction) were among 
them.

In September 1997, the veteran sent additional documents to 
the RO.  Although the veteran contended that the documents 
consisted of medical evidence, the only documents received 
were merely copies of earlier requests to the National 
Personnel Records Center (NPRC) for any record of treatment 
for schizophrenia.

In a letter dated in January 1998, the veteran reported that 
in May 1980 at Fort Ord he complained of hearing voices and 
having paresthesia.  He reported that those symptoms returned 
while serving in Germany later. 

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  See 38 U.S.C.A. § 1131 (West 1991); 38 C.F.R. 
§ 3.303 (1999).  A rebuttable presumption of service 
connection is available for a psychosis, such as paranoid 
schizophrenia-even when there is no record of the condition 
in service-if manifested to a compensable degree within one 
year of discharge from active military service.  The 
presumption of service connection is rebuttable by 
affirmative evidence to the contrary.  See 38 U.S.C.A. 
§§ 1101, 1112, 1113, 1137 (West 1991 & Supp. 1999); 38 C.F.R. 
§§ 3.307, 3.309 (1999).  

However, the threshold question with respect to any claim for 
service connection is whether the veteran has met his initial 
burden of submitting evidence to show that the claim is well-
grounded, meaning plausible.  38 U.S.C.A. § 5107(a) (West 
1991); Murphy v. Derwinski, 1 Vet. App. 78, 81 (1990).  In 
the absence of a well-grounded claim, there is no duty to 
assist the claimant in developing the facts pertinent to the 
claim, and the claim must fail.  Slater v. Brown, 9 Vet. App. 
240, 243 (1996); Gregory v. Brown, 8 Vet. App. 563, 568 
(1996) (en banc); Grivois v. Brown, 6 Vet. App. 136, 140 
(1994); Grottveit v. Brown, 5 Vet. App. 91, 93 (1993).

The veteran must satisfy three elements for each claim for 
service connection to be well grounded.  First, there must be 
competent evidence of a current disability (a medical 
diagnosis).  Second, there must be evidence of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence).  Last, 
there must be evidence of a nexus or relationship between the 
in-service injury or disease and the current disorder, as 
shown by medical evidence.  See Epps v. Gober, 126 F.3d 1464, 
1468 (1997).  The nexus requirement may be satisfied by 
evidence that a chronic disease subject to presumptive 
service connection manifested itself to a compensable degree 
within the prescribed period.  See Traut v. Brown, 6 Vet. 
App. 495, 497 (1994); Goodsell v. Brown, 5 Vet. App. 36, 43 
(1993).

In the alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where the evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumption period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which, under the 
Court's case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is observed during service or during any applicable 
presumption period, if continuity is demonstrated thereafter, 
and if competent evidence relates the present condition to 
that symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  

Since active service, the veteran has received diagnosis of 
chronic paranoid schizophrenia.  This diagnosis was made 
several years after separation from active service and also 
several years after the veteran completed his active duty for 
training.  The veteran has not submitted any competent 
evidence of a nexus between schizophrenia, diagnosed post-
service, and any period of active service.  Nor has medical 
evidence of a current psychosis manifested to a compensable 
degree within the first year of separation from active duty 
been submitted. 

Although the veteran has attempted to link schizophrenia to 
active service, he, as a layperson without proper medical 
training and expertise, is not competent to provide probative 
evidence on a medical issue such as the diagnosis or etiology 
of a claimed medical condition.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-5 (1992).  In this regard, the Board 
emphasizes that a well-grounded claim must be supported by 
competent evidence, not merely allegations.  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992).

In the view of the foregoing, the Board must conclude that 
there is no competent medical evidence to establish a nexus 
between any current psychiatric disorder and active military 
service.  In the absence of competent evidence to support the 
claim, the claim must be denied as not well grounded.  As 
such, the VA is under no duty to assist the veteran in 
developing the facts pertinent to the claim.  See Epps, 
126 F.3d at 1468.  Furthermore, the Board is aware of no 
circumstances in this matter that would put VA on notice that 
any additional relevant evidence may exist which, if 
obtained, would well-ground the claim for service connection.  
See McKnight v. Gober, 131 F.3d 1483, 1485 (Fed. Cir. 1997).  
The RO has attempted, without success, to obtain any 
additional evidence that the veteran has reported; no further 
development is warranted.  

It appears that the RO denied that veteran's claim on the 
merits, while the Board has concluded that the claim is not 
well grounded.  However, the United States Court of Veterans 
Appeals has held that "when a RO does not specifically 
address the question whether a claim is well grounded but 
rather, as here, proceeds to adjudication on the merits, 
there is no prejudice to the veteran solely from the omission 
of the well-grounded analysis."  See Meyer v. Brown, 9 Vet. 
App. 425, 432 (1996).  


ORDER

In the absence of evidence of a well-grounded claim, service 
connection for schizophrenia is denied.



		
	J. E. Day
	Member, Board of Veterans' Appeals



 

